DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings are objected to because Fig. 12A is missing the reference character 330. In the specification, pg. 25-26, regarding Figs. 12A and 12B, the third rotation axis 330 is referred numerously, however, Fig. 12A does not disclose the reference character 330. In addition, the reference characters “first fixing member 112” and “second fixing member 122” are disclosed in the specification para. [0061], ln 4-5, but they are not shown in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In para. [0005], ln 2-3, the phrase should be amended as “a robot cleaner having a mop for wet cleaning has come to the force” (a space between come and to).
In para. [0020], ln 1-2, the phrase should be amended as “a robot cleaner including a main body” (a space between including and a).
In para. [0046], ln 5, the phrase should be amended as “… may also include other well-known” (spaces between include and other, and between other and well-known).
Please make appropriate spacing corrections, including the phrases in para. [0056], ln 3, para. [0065], ln 1, para. [0083], ln 3, para. [0088], ln 3, para. [0089], ln 2 and 4, para. [0090], ln 3, para. [0092], ln 2, para. [0096], ln 1, para. [0098], ln 2, para. [00103], ln 1, para. [00119], ln 4, para. [00128], ln 6, para. [00146], ln 3 and 5, and para. [00157], ln 1.
In para. [0031], ln 1, and para. [0077], ln 1, the term “a bottom view” should be replaced as “a rear view”.
In para. [0061], ln 4-5, the reference characters “first fixing member 112” and “second fixing member 122” are not shown in the figures.
In para. [0092], ln 7, the symbol “(1-α)” should be replaced with ““(1-[[α]]a)”.
In para. [00109], ln 5, the abbreviation “PWM signal” is not defined.
In para. [00117], ln 2, the term “plan view” should be amended “plain view”.
In para. [00126], ln 2, the abbreviations “TX” and “RX” are not defined.
In para. [00137], ln 5 and 7, the reference character “electrode 192” is incorrect. The reference character 192 is the “plate”. Please assign a reference character to the “electrode”.
Appropriate correction is required.

Claim Objections
Claims 1, 3, 6, 9, 10, and 16 are objected to because of the following informalities:
In claim 1, ln 3, amend the term “the robot cleaner” in ln 3, the phrase “using the power of the driver” in ln 6, and the phrase “wherein the third rotation axis” in ln 10.
In claim 3, ln 1, amend the phrase “when the cleaners for the wet cleaning are …”.
In claim 6, ln 1-2, amend the phrase “[[a]]the rotation direction of the third rotation member”.
In claim 9, ln 2-3, amend the phrase “the rotation direction or the rotation speed of the third rotation member”.
In claim 10, ln 6, amend the phrase “using the power of the driver”.
In claim 16, ln 4, amend the phrase “driving the robot cleaner to travel”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 8, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo et al. (KR 101966083B1, cited on 03/01/2022 IDS), hereinafter Heo 083.
Regarding claim 1, Heo 083 discloses, in fig. 1, a robot cleaner comprising: 
a main body (body 1); 
a driver (fig. 3, driving unit 130) included in the main body and supplying power for driving the robot cleaner to travel (fig. 3, driving unit 130 is disposed in the body 1 and drives rotating shaft 110); 
first, second, and third rotation members that are rotated around first, second, and third rotation axes, respectively, using power of the driver and to which cleaners for wet cleaning of a cleaning target surface are fixedly installed, respectively (see annotated Heo 083 fig. 3 below and fig. 5, each of plates 121 rotates around each of three rotating shafts 110, respectively; figs. 3, 5, and 7, non-woven mops 123 are fixed to the each of plates 121 for wet cleaning by receiving cleaner from a cleaner supply unit 150); and 
a controller controlling at least one of a rotation direction or a rotation speed of the third rotation member to adjust a travel direction of the robot cleaner (abstract, control unit can control direction and speed of each of the three floorcloth units), 
wherein the third rotation axis is parallel to a perpendicular direction of the robot cleaner (see annotated Heo 083 fig. 3 below and fig. 4, the third rotation axis 110 lies on a plane perpendicular to the body of the robot cleaner).  


    PNG
    media_image1.png
    632
    1083
    media_image1.png
    Greyscale

Annotated Heo 083 Figure 3

Regarding claim 2, Heo 083 discloses the robot cleaner as in claim 1, wherein the first and second rotation axes are inclined at a predetermined angle with respect to a central axis parallel to a perpendicular axis of the robot cleaner to externally incline the first and second rotation members in a downward direction based on the central axis (see fig. 6 and refer to annotated Heo 083 fig. 3 above, the first and second rotational axes 110 are inclined with respect to a central axis to allow two rotational plates 120 to be inclined externally).  

Regarding claim 4, Heo 083 discloses the robot cleaner as in claim 2, wherein the first rotation axis and the second rotation axis are symmetrical to each other with respect to a first plane containing the central axis, and the third rotation axis is contained in the first plane (see fig. 6 and refer to annotated Heo 083 fig. 3 above, first and second rotational axes 110 are symmetric to each other with respect to a plane that lies with the third rotation axis 110).  

Regarding claim 7, Heo 083 discloses the robot cleaner as in claim 1, further comprising a detector included in the main body and detecting a state in which the robot cleaner is adjacent to an external object (Heo 083 English translation, pg. 3, ln 10-11, the main body includes detecting bumper 160 which detects a wall surface).  

Regarding claim 8, Heo 083 discloses the robot cleaner as in claim 7, wherein, when the detector detects a state in which the 32robot cleaner is adjacent to a drop zone (Heo 083 English translation, pg. 3, ln 10, the main body includes a cliff-detecting sensor), the controller controls at least one of the rotation direction or the rotation speed of the third rotation member to rotate the robot cleaner on the spot (Heo 083 English translation, abstract and pg. 2, ln 17-19, control unit can control the direction and speed of circular movement of floorcloth units, therefore, one of three floorcloth units can be operated to rotate the robot cleaner in order to change the travel direction).  

Regarding claim 16, Heo 083 discloses a method of controlling a robot cleaner using rotary power of a plurality of rotation members to which cleaners for wet cleaning of a cleaning target surface are attachable (Heo 083 English translation, pg. 2, ln 50-53, rotating plates 120 having cleaner outlet plates 121 can attach non-woven mops 123 to the cleaner outlet plates for wet cleaning; pg. 3 ln 19-20, the non-women mops 123 are attachable because dirty mops can be separated to be washed), as a movement force source for travel (Heo 083 English translation, pg. 2, ln 2-4, circular motion of each of three wipe cleaners enables self-running of the robot), the method comprising: 
driving the robot cleaner to travel by rotating at least one of a first rotation member rotating around a first rotation axis or a second rotation member rotating around a second rotation axis (Heo 083 English translation, pg. 2, ln 2-4, circular motion of each of three wipe cleaners enables self-running of the robot); and 
adjusting a travel direction of the robot cleaner by controlling at least one of a rotation direction or a rotation speed of a third rotation member rotating around a third rotation axis in response to a state event of the robot cleaner, detected in the driving the robot cleaner to travel (Heo 083 English translation, pg. 2, ln 2-4, the robot can adjust the direction, operating method, and speed of each circular motion of the three wipe cleaners; pg. 2, ln 49, controller may operate the three scavenging units 100 in different manners, respectively; pg. 3, ln 10-11, sensor can detect cliff and wall. Therefore, the Heo’s controller of the robot can adjust a travel direction and speed in response to a state event such as facing a cliff or a wall), 
wherein the third rotation axis is parallel to a perpendicular direction of the robot cleaner, or a surface of the third rotation member, to which the cleaner is fixed, is parallel to the cleaning target surface while the robot cleaner travels (see fig. 6 and refer to annotated Heo 083 fig. 3 above, the third rotation axis 110 is parallel to a plane perpendicular to the body of the robot, and a surface of the corresponding rotary plate 120 is parallel to a surface to be cleaned).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 6, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heo 083, in view of Heo (KR 20160090569A, cited on 03/01/2022 IDS), hereinafter Heo 569.
Regarding claim 3, Heo 083 discloses the robot cleaner as in claim 2, wherein, when the cleaners for wet cleaning are fixed to the first and second rotation members, respectively (figs. 3 and 5, non-woven mops 123 are fixed to the each of plates 121 for wet cleaning by receiving cleaner from a cleaner supply unit 150), the robot cleaner travels (Heo 083 English translation, pg. 2, ln 2-4, circular motion of three wipe cleaners enables the self-running of the robot), but does not disclose the robot  cleaner travels by using friction force between each of the fixed cleaners and the cleaning target surface, which is generated due to a rotary motion of each of the fixed cleaners, as a movement force source.  
The same inventor, Heo 569, teaches, in an analogous cleaning field of endeavor, a robot cleaner which travels by using friction force between each of the fixed cleaners and the cleaning target surface, which is generated due to a rotary motion of each of the fixed cleaners, as a movement force source (Heo 569 English translation, pg. 3, ln 5-7, wet-cloth attached plates rotate and friction force between the wet-cloths and a bottom surface is used as a driving source).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot cleaner of Heo 083 to utilize the friction as a movement force source as taught by Heo 569 because it improves battery efficiency by using less battery power so that the robot can be operated for a long period after each battery charging (Heo 569 English translation, pg. 3, ln 6-7).

Regarding claim 5, Heo 083 discloses the robot cleaner as in claim 1, wherein the controller controls at least one of the rotation direction or the rotation speed of the third rotation member (abstract, control unit controls direction and speed of the floorcloth units) but does not disclose the control is based on information on a load applied to at least one of the first and second rotation members.  
Heo 569, teaches, in the analogous cleaning field of endeavor, the robot cleaner wherein the control is based on information on a load applied to at least one of the first and second rotation members (Heo 569 English translation, pg. 5, ln 20-26, load applied to a first motor and a second motor is compared to a predetermined value, and a first wet-cloth mounting plate and a second wet-cloth mounting plate are controlled to make opposite direction rotations so that a robot cleaner can move in a direction opposite to a traveling direction. The Heo 569’s robot cleaner has two rotation members instead of three rotation members, however, a method of maneuver is the same as the application such that it monitors a load applied to a rotating member to determine whether the load exceeds a reference value and adjusts the rotation direction and speed to move).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot cleaner of Heo 083 to utilize the applied load to control the motion of the robot cleaner as taught by Heo 569. One of possible scenarios for a robot cleaner to exceed load at a rotating member is when the robot cleaner runs on an area rug. The robot will use battery power excessively. It will consume unnecessary battery power or may damage motors. Therefore, the maneuver control of the robot cleaner based on the applied load to a rotating member may save the battery power to allow the robot to operate for a long period and prevent the motors from a permanent damage.

Regarding claim 6, Heo 083 as modified by Heo 569 teaches the robot cleaner as in claim 5, wherein the controller determines a rotation direction of the third rotation member as a direction in which a value of a load applied to a rotation member having a greater difference obtained by subtracting a reference value from the value of the applied load than a remaining rotation member is reduced among the first and second rotation members (Heo 569 English translation, pg. 5, ln 20-31, in addition to the teachings explained in claim 5 above, Heo 569 further teaches the robot cleaner senses a difference of loads between the first motor and the second motor and compare them with a predetermined value to control the rotational speed or direction of the rotating plates so that the robot can move away from the position).  

Regarding claim 17, Heo 083 discloses the method as in claim 16, but does not disclose the driving the robot cleaner to travel includes detecting a load applied to at least one of the first rotation member or the second rotation member, and wherein the adjusting the travel direction includes controlling at least one of the rotation direction or the rotation speed of the third rotation member to restore the detected load to an acceptance range when an event in which the detected load gets out of the acceptance range 35occurs.  
Heo 569 teaches, in the analogous cleaning field of endeavor, a method of controlling a robot cleaner wherein the driving the robot cleaner to travel includes detecting a load applied to at least one of the first rotation member or the second rotation member, and wherein the adjusting the travel direction includes controlling at least one of the rotation direction or the rotation speed of the third rotation member to restore the detected load to an acceptance range when an event in which the detected load gets out of the acceptance range 35occurs (Heo 569 English translation, pg. 5, ln 20-31, as explained in claims 5 and 6 above, Heo 569 teaches detecting a load applied to at least one of the motors and comparing the loads with predetermined values to control the rotation and speed of the plates to move away. Therefore, the controller can move the robot to a direction where it reduces the loads to the predetermined value).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control method of Heo 083 to adjust the travel direction in a way to restore the detected load to an acceptable range as taught by Heo 569 because by doing so will prevent the robot from consuming unnecessary battery power or damaging the motors. Therefore, it will help maintenance of the robot cleaner to operate it for a long period.

Regarding claim 18, Heo 083 as modified by Heo 569 teaches the controlling method as in claim 17, wherein the driving the robot cleaner to travel includes detecting a state in which the robot cleaner is adjacent to an external object (Heo 083 English translation, pg. 3, ln 10-11, as explained in claim 7 above, the main body includes detecting bumper 160 which detects a wall surface; Heo 569 English translation, pg. 4, ln 56-58. sensor unit 130 detects an obstacle), and wherein the adjusting the travel direction includes controlling at least one of the rotation direction or the rotation speed of the third rotation member to rotate the robot cleaner on the spot when an event of detecting a state in which the robot cleaner is adjacent to a drop zone occurs in the detecting the state (Heo 083 English translation, pg. 3, ln 10-11, as explained in claim 8 above, the main body includes the cliff detecting sensor to detect a front cliff; Heo 569 English translation, pg. 4, ln 50-55, the controller controls the rotation of the wet-cloth mounting plate so that the robot cleaner can move quickly from a location adjacent to an obstacle such as a carpet or a cliff).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heo 083, in view of Jeong (CN 106102538A).
	Regarding claim 9, Heo 083 discloses the robot cleaner as in claim 7, wherein, when the detector detects a state in which the robot cleaner is adjacent to an obstacle (Heo 083 English translation, pg. 3, ln 10, as explained in claim 7 above, the main body includes the detecting bumper which detects a wall surface), the controller controls at least one of the rotation direction or the rotation speed of the third rotation member to allow the robot cleaner to travel (abstract, as explained in claim 8 above, control unit can control the direction and speed of circular movement of floorcloth units, therefore, one of three floorcloth units can be operated to rotate the robot cleaner in order to change the travel direction), but does not disclose the robot cleaner travels along a trajectory containing a curve having a predetermined radius of curvature and to avoid the obstacle.  
	Jeong teaches, in an analogous cleaning field of endeavor, a robot cleaner that travels along a trajectory containing a curve having a predetermined radius of curvature and to avoid the obstacle (Jeong English translation, abstract and pg. 10, ln 27-28, a sensor of a robot cleaner detects an obstacle and makes rotation such that the robot’s motion can have a predetermined radium of curvature).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot cleaner of Heo 083 to provide the obstacle avoidance trajectory containing a curve having a predetermined radius as taught by Jeong so that the robot cleaner can continuously clean the floor around an obstacle effectively. By adjusting the predetermined radius appropriately, it may minimize the uncleaned area around the obstacle so that it maximizes the area to be cleaned.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Heo 083 in view of Heo 569 as applied to claim 17 above, and in further view of Jeong.
Regarding claim 19, Heo 083 as modified by Heo 569, teaches the control method as in clam 17 above, wherein the driving the robot cleaner to travel includes detecting a state in which the robot cleaner is adjacent to an external object (Heo 083 English translation, pg. 3, ln 10-11, as explained in claim 7 above, the main body includes detecting bumper 160 which detects a wall surface; Heo 569 English translation, pg. 4, ln 56-58. sensor unit 130 detects an obstacle), and wherein, when an event of detecting a state in which the robot cleaner is adjacent to an obstacle in the detecting the state occurs, at least one of the rotation direction or the rotation speed of the third rotation member is controlled to allow the robot cleaner to travel (Heo 083, abstract, as explained in claim 9 above, control unit can control the direction and speed of circular movement of floorcloth units, therefore, one of three floorcloth units can be operated to rotate the robot cleaner in order to change the travel direction), but they do not teach the robot cleaner travels along a trajectory containing a curve having a predetermined radius of curvature and to avoid the obstacle.
Jeong teaches, in the analogous cleaning field of endeavor, the robot cleaner that travels along a trajectory containing a curve having a predetermined radius of curvature and to avoid the obstacle (Jeong English translation, abstract and pg. 10, ln 27-28, as explained in claim 9 above, a sensor of a robot cleaner detects an obstacle and makes rotation such that the robot’s motion can have a predetermined radium of curvature).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot cleaner of Heo 083 as modified by Heo 569 to provide the obstacle avoidance trajectory containing a curve having a predetermined radius as taught by Jeong so that the robot cleaner can continuously cleans the floor around an obstacle. By adjusting the predetermined radius appropriately, it may minimize the uncleaned area around the obstacle so that it maximizes the area to be cleaned.

Claims 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heo 083, in view of Zhang et al. (CN 108814461A), hereinafter Zhang.
	Regarding claim 10, Heo 083 discloses, in fig. 1, the robot cleaner comprising: 
a main body (body 1); 
a driver (fig. 3, driving unit 130) included in the main body and supplying power for driving the robot cleaner to travel (fig. 3, driving unit 130 is disposed in the body 1 and drives rotating shaft 110); 
first, second, and third rotation members that are rotated around first, second, and third rotation axes, respectively, using power of the driver and to which cleaners for wet cleaning of a cleaning target surface are fixedly installed, respectively (fig. 2 and annotated Heo 083 fig. 3 above, each of plates 121 rotates around each of three rotating shafts 110, respectively; figs. 3, 5, and 7, non-woven mops 123 are fixed to the each of plates 121 for wet cleaning by receiving cleaner from a cleaner supply unit 150); and 
a controller controlling the driver to adjust a travel direction of the robot cleaner (abstract, control unit can control direction and speed of each of the three floorcloth units), but does not disclose an angle between the third rotation axis and a perpendicular axis of the robot cleaner is changed in response to a shape of the cleaning target surface while the robot cleaner travels.  
	Zhang teaches, in an analogous cleaning field of endeavor, a robot cleaner wherein an angle between the third rotation axis and a perpendicular axis of the robot cleaner is changed in response to a shape of the cleaning target surface while the robot cleaner travels (fig. 18 and Zhang English translation, pg. 8, ln 23-27, a robot has a cleaning turnable 111a and a cleaning device 12 is attached to the cleaning turnable. The cleaning turnable is connected with a drive shaft 21. The drive shaft 21 forms an axis and it can swing so that the cleaning device 12 can adapt to inclined ground).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot cleaner of Heo 083 to provide an axis that is changed in response to a shape of the cleaning target surface as taught by Zhang in order to improve cleaning effect. As the cleaning device adapts to the concave-convex inclined ground to carry out cleaning, a thorough cleaning will be achieved.

Regarding claim 11, Heo 083 as modified by Zhang teaches the robot cleaner as in claim 10, wherein the first and second rotation axes are inclined at a predetermined angle with respect to a central axis parallel to the perpendicular axis of the robot cleaner to externally incline the first and second rotation members in a downward direction based on the central axis (see Heo 083 fig. 6 and refer to annotated Heo 083 fig. 3 above, as explained in claim 2 above, first and second rotational axes 110 are inclined with respect to a central axis to allow two rotational plates 120 to be inclined externally). 

Regarding claim 15, Heo 083 as modified by Zhang teaches the robot cleaner as in claim 10, further comprising a detector included in the main body and detecting a state in which the robot cleaner is adjacent to an external object (Heo 083 English translation, pg. 3, ln 10-11, as explained in claim 7 above, the main body includes detecting bumper 160 which detects a wall surface), wherein, when the detector detects a state in which the robot cleaner is adjacent to a drop zone (Heo 083 English translation, pg. 3, ln 10, as explained in claim 8 above, the main body includes a cliff-detecting sensor), or an external charger supplying power to the robot cleaner, the controller controls at least 34one of the rotation direction or the rotation speed of the third rotation member to rotate the robot cleaner on the spot (Heo 083 English translation, abstract and pg. 2, ln 17-19, as explained in claim 8 above, control unit can control the direction and speed of circular movement of floorcloth units, therefore, one of three floorcloth units can be operated to rotate the robot cleaner in order to change the travel direction).  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Heo 083 as modified by Zhang as applied to claims 10 and 11 above, respectively, and in further view of Oh (KR 100848568B1).
Regarding claims 12 and 13, Heo 083 as modified by Zhang teaches the robot cleaner as in claims 10 and 11, respectively, but they do not teach (as to claims 12 and 13) the third rotation member is capable of sliding parallel to a perpendicular direction of the robot cleaner.  
Oh teaches, in an analogous cleaning field of endeavor, a robot cleaner wherein the third rotation member is capable of sliding parallel to a perpendicular direction of the robot cleaner (figs. 3 and 4 and Oh English translation, pg. 2, ln 47-51, rotary shaft 19 where a mop 27 is attached for cleaning can move up and down).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot cleaner of Heo 083 as modified by Zhang, especially the cleaner supply unit of Heo 083, to provide a rotation member capable of sliding parallel to a perpendicular direction as taught by Oh in order to supply water from a bucket disposed in a main body to the mop. It will make sure the wet mopping is performed during an entire travel of the robot cleaner until a battery power is depleted.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heo 083 as modified by Zhang as applied to claim 10 above, and in further view of Heo 569.
Regarding claim 14, Heo 083 as modified by Zhang teaches the robot cleaner as in claim 10, wherein the controller controls at least one of the rotation direction or the rotation speed of the third rotation member (Heo 083 abstract, control unit controls direction and speed of the floorcloth units) but they do not teach the control is based on information on a load applied to at least one of the first rotation member or the second rotation member.  
Heo 569, teaches, in the analogous cleaning field of endeavor, the robot cleaner wherein the control is based on information on a load applied to at least one of the first and second rotation members (Heo 569 English translation, pg. 5, ln 20-26, as explained in claim 5 above, load applied to a first motor and a second motor is compared to a predetermined value, and a first wet-cloth mounting plate and a second wet-cloth mounting plate are controlled to make opposite direction rotations so that a robot cleaner can move in a direction opposite to a traveling direction. Hoe 569’s robot cleaner has two rotation members instead of three rotation members, however, a method of maneuver is the same as the application such that it monitors a load applied to a rotating member to determine a rotation direction or speed to move).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot cleaner of Heo 083 as modified by Zhang to utilize the applied load to control the motion of the robot cleaner as taught by Heo 569. If the robot is stuck on an area rug, for example, the robot will use the battery power excessively. It will consume unnecessary battery power or may damage motors. Therefore, the maneuver control of the robot cleaner based on the applied load to a rotating member may save the battery power to allow the robot to operate for a long period and prevent the motors from a permanent damage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (CN 108402986A) discloses a robot cleaner wherein a control unit detects loads and compares with reference loads to determine a maneuver of the robot cleaner.
Part et al. (WO 2018/012923A1) discloses a robot cleaner wherein a sensor detects motor loads of the robot cleaner.
Kentaro et al. (JP 2019201880A) discloses a robot dust collector comprising wheels disposed at a bottom of the robot wherein the wheels are connected with a suspension apparatus which enables an up-down movement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUKWOO JAMES CHANG whose telephone number is (571)272-7402. The examiner can normally be reached M-F 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.C./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723